Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/1/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-4 are pending and are presented for examination.  Claims 5-20 have been cancelled. 
In view of amendments, the Examiner withdraws the rejection mailed on 6/1/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 1 refers “a comb drive deployment mechanism”.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 refers “a comb drive deployment mechanism”.   It appears the device is a virtual element.  Not only it merely refers the device name and that is not need to use, but also the device has not been structurally described in the specification in such a way as to reasonably convey to one skilled in the relevant art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “a comb drive deployment mechanism”.   Other than the device name that is not in use, the device has not been structurally defined.  It is vague and indefinite.  It appears one of two assumptions below. 
(1) Is it the device included in the compared prior art system and used at the step of activating the comb drive by electrifying the comb fingers, but not in use in the system of the instant application ? 
If it is the case, applicant can indicated the comb drive deployment mechanism in the drawing for the compared prior art system.  That may overcome the drawing objection above. 
(2) Is it a virtual device not essentially required ?  The specification is appeared to mean the device is not included in the disclosed system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over HAYS (WO 0219509 A2, IDS on 2/5/2020).   
As for claim 1, HAYS discloses a method of fabricating a comb drive (abstract lines 1-2; Figs. 2-4 or Fig. 6-7) comprising: 
forming on a substrate (200, 200, Figs. 8), with a first lithography process (P.16, L.26 – P.17, L.14), a first comb structure 102 (Figs 6-7, P.15, L.6-11; also see Figs. 2-4) comprising a first set of comb fingers 110 (Figs 6-7, P.15, L.11 & 17- 20) extending in a first direction from a first comb spine 120 (Figs 6-7, P.15, L.31-32); 
forming on the substrate, with the first lithography process (P.16, L.26 – P.17, L.14), a second comb structure 104 (Figs 6-7, P.15, L.6-11; also see Figs. 2-4) comprising a second set of comb fingers 110 (Figs. 6-7, P.15, L 11 & 17- 20) extending in a second direction from a second comb spine 120 (Figs 6-7, P.15, L 31-32); 
wherein the first direction opposes the second direction (the Figs); 
each comb finger is tapered (Fig 2-3, 5, 7; P.15, L 24-31), such that a proximal comb finger end is wider than a distal comb finger end (Fig 7, P.15, L.24-31); and 
the first set of comb fingers interleaves with the second set of comb fingers (Figs 6-7 or Figs.2-3. Although the claim elements are pointed with those in Figs. 6-7, corresponding elements in Figs. 2-3 also apply).  
HAYS further teaches etching (P.5, L.9-12; P.17, L.2-12) each of the first comb structure and the second comb structure.  Therefore, it is obvious to have a step of removing (by etching, see Fig. 8C) the first comb structure and the second comb structure from the substrate, such that the first set of comb fingers remains interleaved with the second set of comb fingers. 
 HAYS further discloses (P.15, L.11-14) mechanically coupling the first comb structure (102) to a component sub-structure (112) (since suspension spring mechanism 112 is in mechanical communication with hub 114 of the rotary comb drive assembly); and by the same manner for the first comb structure in Fig. 5, HAYS further discloses (P.15, L.6-8) mechanically coupling the second comb structure (104) to an actuator stage assembly (106).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as mechanical couplings as claimed to provide for torsional resonance.  
HAYS further discloses (P.7, L.8-15) activating the comb drive by electrifying the comb fingers (application of voltage to electrodes 50, 116, Fig, 2, 6).  
HAYS does not explicitly describe said “activating the comb drive by electrifying the comb fingers” being performed “without first using a comb drive deployment mechanism to separate the first comb structure from the second comb structure”.   However, HAYS does not positively recite need of a comb drive deployment mechanism to separate the first comb structure from the second comb structure.  Instead, motive force is produced to move the combs due to gap and application of voltage between the electrodes of the combs. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to would not configure a comb drive deployment mechanism to separate the first comb structure from the second comb structure.  It is to simplify the structure and save cost without having non-required component of a comb drive deployment mechanism.  

As for claim 2, HAYS discloses the method of claim 1, further comprising, etching (P.5, L.3-12; P.17, L.2-12) each of the first comb structure and the second comb structure.
As for claim 3, HAYS discloses the method of claim 2, further comprising depositing an insulation layer (220, Figs. 8) and a conductive layer (210) to each of the first comb structure and the second comb structure (see Fig. 8C).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAYS in view of LIU et al (US 20170359003 A1).  
As for claim 4, HAYS failed to discloses the method of claim 3 further comprising directional etching or isotropic etching each of the first comb structure and the second comb structure.  Etching method by directional etching or isotropic etching is one of etching methods well known in the art (official notice).  As a reference, LIU discloses [0048] a isotropic etching.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for selectively remove any desired material.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Official notice:  additional examples of Claim 4, directional etching or isotropic etching
US 20170343531 A1, [0062]
US 20150146312 A1, [0142]
US 20170297895 A1, [0063]
US 20170183219 A1, [0073]
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN K KIM/Primary Examiner, Art Unit 2834